Case 19-40762 Doc 8-1

Label Matrix for local noticing
0540-4

Case 19-40762

Eastern District of Texas
Sherman

Mon Mar 25 08:37:33 CDT 2019

Captain D’s LLC
624 Grassmere Park Drive, Ste. 30
Nashville, TN 37211-3671

Fortworth Grands
7201 Camp Bowie Blvd.
Fort Worth, TX 76116

Garland Grandys
2155 Northwest Hwy
Garland, TX 75041-4839

Green Bank
4000 Greenbriar St
Houston, TX 77098-5204

Jim Miller Grandys
8228 E. RL Thornton Fwy.
Dallas, TX 75228-7104

Mckinney Grandys
1614 W. University Rd.
McKinney, TX 75069-3444

Rockwall Grandys
726 I-30 Frontage Rd.
Rockwall, TX 75087

US Trustee

Office of the U.S. Trustee
110 N. College Ave.

Suite 300

Tyler, TX 75702-7231

Filed 03/25/19 Entered 03/25/19 16:25:44

BBVA - Compass Bank
P 0 Box 192
Birmingham, AL 35201-0192

Del Taco
25521 Commercentre Drive, Suite 200
Lake Forest, CA 92630-8872

Frisco Grandys
8333 Preston Rd.
McKinney, TX 75069

Grandy’s
8820 Fm423
McKinney, TX 75070

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

Lewisville Grandys
401 S. Stemmons Frw.
Lewisville, TX 75067-4558

Mesquite Grandys
2009 Town East Blvd.
Mesquite, TX 75150-4037

Skillman Captain Ds.
6216 Retail Rd.
Dallas, TX 75231-7825

Valwood Grandys
1753 1-35
Carrollton, TX 75006-7417

Desc Service List Page 1 of 2

Balch Springs Grandys
12011 Elam Rd.
Balch Springs, TX 75180-2822

Denton Grandys
3450 E. McKinney St.
Denton, TX 76209-6435

Funding Circle

747 Front Street

4th Floor

San Francisco California 94111-1922

Grandy’ s

Michael T. Folks

624 Grassmere Park Drive
Suite 30

Nashville, TN 37211-3671

International Restaurant Group, LLC
2002 Candlewyck Crossing
Allen, TX 75013-5604

Eric A. Liepins

12770 Coit Road
Suite 1100

Dallas, TX 75251-1329

Polk Grandys
3738 Marvin D Love Frwy
Dallas, TX 75224-4414

U.S. Attorney General
Department of Justice

Main Justice Building

10th & Constitution Ave., NW
Washington, DC 20530-0001

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).
Case 19-40762 Doc 8-1 Filed 03/25/19 Entered 03/25/19 16:25:44 Desc Service List Page 2 of 2

IRS

1100 Commerce
Mail Code 5027
Dallas, TX 75242

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)State of Texas End of Label Matrix

Autin, TX Mailable recipients 25
Bypassed recipients 1
Total 26
